department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date legend x foundation y program z x y state dollar_figure dollar_figure dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y y was established to foster support and promote leadership and learning among the generation of public health pioneers in the government private and nonprofit sectors x expects to select approximately fellows each year to participate in a ten-month program to increase their leadership knowledge and skills in order to better advocate and lead effective health strategies that will improve the health and well-being of people in z and help to eliminate racial and ethnic health disparities fellows will make a ten-month commitment during which time they will be required to attend two weekend retreats monthly seminars and other educational activities fellows will also complete an independent project related to the goal of eliminating racial and ethnic health disparities in addition fellows will meet with national and local health leaders and policymakers attend local and national conference workshops and symposia and receive five hours of executive coaching sessions to improve their leadership knowledge and skills x will award fellows an honorarium of x to aid in their personal or professional development grant monies will be used by fellows to facilitate the required activities by funding i tuition and conference fees for educational programs related to racial and b h ethnic health disparities ii travel to attend program-related events and iii research or study required to complete their independent project in addition in the case of fellows who are employed by a non-profit organization x will award a gift in the amount of y to any such employer such payments will only be made to nonprofit employers exempt under sec_501 and x will comply with all applicable regulations concerning the exercise of expenditure_responsibility x will solicit applications from interested individuals on an annual basis applicants must be a resident of z or primary work must directly impact the people of z have experience or interest in working with health needs of minority populations show strong evidence of leadership experience or potential especially as related to community projects or health policy and intend to pursue a career in public health practice health care administration policy academia or community advocacy the fellowship program is advertised on x’s website in emails that are sent to x’s database of contacts in a press release in brochures that are circulated throughout x’s network and in advertisements in area newspapers fellows will be selected through a competitive process that requires each applicant to complete an on-line application consisting of personal information contact information educational background occupational background and a list of volunteer organizations they are affiliated with and the completion of three brief essay questions review teams consisting of a former fellow a board member of x and a staff member of x will review a cluster of applications and select a certain number of applicants based on specific criteria to move on to the interview phase these criteria include e e e e e candidates must be a resident of the state of z or primary work must directly impact the people of z candidates must express a commitment to eliminating racial and ethnic health disparities candidates must accept and be available to fulfill the obligations of the fellowship which consist of o o o attending two weekend retreats attending monthly fellows’ seminars completing a project that demonstrates solutions to racial and ethnic health disparities candidates must have the support of their employer as well as their consent to the candidate’s full participation in the program including attendance at program- related events or participation in program-related obligations during working hours candidates provide answers to three essay questions designed to indicate knowledge of the issue commitment to developing leadership skills and commitment to the issue of eliminating racial and ethnic health after all the interviews within the cluster are completed each team nominates a list of six candidates to the selection committee for their review and approval the selection committee consists of four former fellows and one staff member of x who acts as facilitator the selection committee is responsible for reviewing the applications of those recommended by the review teams and selects twenty candidates and two alternates who will ultimately become the class for that given year members of the review teams and the selection committee are required to identify any relationship with a candidate or the candidate’s affiliates or intended program if any relationship exists which might cause a member to derive a private benefit directly or indirectly from the selection of a candidate the candidate will be reassigned to another review team in the case of a review team member or the member shall be recused from acting with respect to that candidate in the case of the selection committee no candidate who is a disqualified_person within the meaning of sec_4946 of the code will be considered in the beginning of the year fellows will set leadership objectives for themselves based on feedback from the first of two retreats they must attend and feedback from their first executive coaching session the manner in which the honorarium will be applied to further advance the fellows knowledge and skills and help them achieve their leadership objectives will also be identified at the end of the year each fellow must complete a project and submit a paper that explains the project and discusses what they have learned about their leadership and ability to use their social capital to influence networks of people to take action to eliminate racial and ethnic health disparities it is in this paper that they will relate their personal leadership objectives to their use of the honorarium and the degree they have completed their objective payments of grant money will be paid to fellows in one or more installments over the course of the fellowship prior to the first grant payment_date fellows will be required to sign a grant agreement providing for the following terms and conditions all grant money paid to the fellows will be used solely in furtherance of the fellowship to that end fellows must account for all grants money spent by them and provide such accounts to x upon request to the extent fellows provide inadequate accounts with respect to grant money spent or fail to provide such accounts x will investigate such accounts or lack thereof and the corresponding use of such grant money and will suspend any further payments of grant moneys until adequate accounts have been submitted any grant money used for purposes unrelated to the fellowship must be returned to x - all grant money paid to fellows must be returned to x if without good cause the fellow withdraws his or her participation in the program is removed from the program for any reason by x or fails to complete his or her independent project good cause will be limited to such extraordinary events as death disability or loss of employment iii upon withdrawal of participation in the program for any reason payments of grant money to a fellow will cease if grant funds are determined the final reports will be reviewed by staff members of x to be misused all further payments of grant money will be suspended until after x has received the relevant fellow’s assurance that future diversions will not occur and required the fellow to take extraordinary precaution to prevent future diversions from occurring in addition x will undertake a thorough investigation including but not limited to examinations of the fellow’s accounts of grant money expenditures if after its investigation x determines that a diversion of grant funds has occurred then depending upon the extent of the diversion and the use to which such diverted funds have been put to x will take all reasonable and appropriate steps to recover the grant funds or to insure the restoration of diverted funds and the dedication of other grant funds held by the applicant to the purposes for which the grant was made in severe cases x will remove the fellow from the program and require the fellow to return all previously received grant money x agrees to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i1 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
